USCA11 Case: 20-10635    Date Filed: 02/04/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10635
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cr-20777-JEM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

JUNIOR JEAN BAPTISTE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 4, 2021)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10635        Date Filed: 02/04/2021    Page: 2 of 5



      Junior Jean Baptiste appeals the district court’s within-guideline 212-month

total sentence, which it imposed on remand, having failed initially to give Baptiste

an opportunity to address the court directly. Baptiste now argues that the court

failed to give adequate explanation for the chosen sentence under 18 U.S.C.

§ 3553(c), which requires a district court to “state in open court the reasons for its

imposition of the particular sentence.” The facts are familiar to the parties, and we

do not repeat them except as necessary to resolve the issue before us.

      A sentence is procedurally unreasonable if a district court commits an error

such as failing to consider the § 3553(a) factors or inadequately explaining the

chosen sentence. Gall v. United States, 552 U.S. 38, 51 (2007). When a

defendant’s sentence has been set aside and his case remanded for resentencing, a

district court “may consider evidence of [his] rehabilitation since his prior

sentencing and . . . such evidence may, in appropriate cases, support a downward

variance.” Pepper v. United States, 562 U.S. 476, 490 (2011).

      To comply with § 3553(c)(1), the court should tailor its comments to show

that the sentence imposed is appropriate, given the factors set forth in § 3553(a).

United States v. Veteto, 920 F.2d 823, 826 (11th Cir. 1991). “The length and

amount of detail describing the district court’s reasoning depends on the

circumstances.” United States v. Ghertler, 605 F.3d 1256, 1262 (11th Cir. 2010).

A sentencing court is not required to incant the specific language used in the


                                           2
          USCA11 Case: 20-10635        Date Filed: 02/04/2021    Page: 3 of 5



guidelines or articulate its consideration of each individual § 3553(a) factor, so

long as the record reflects the court’s consideration of many of those factors. Id.

And the court need only set forth enough to satisfy us that it considered the parties’

arguments and had a reasoned basis for its decision. United States v. Carpenter,

803 F.3d 1224, 1232 (11th Cir. 2015). We review de novo whether a district court

satisfied § 3553(c)(1). United States v. Bonilla, 463 F.3d 1176, 1181 (11th Cir.

2006).

      Here, the district court did not err under § 3553(c)(1) because, in context, the

court sufficiently explained why it imposed a total sentence within the advisory

guideline range. As a general matter, the court noted that it had considered the

statements of all the parties, Baptiste’s post-remand sentencing memorandum, and

the presentence report that contained the facts pertinent to the § 3553(a) factors.

Moreover, in both the first and second sentencing hearings, the district court

emphasized the need for deterrence in south Florida of the type of fraud that

Baptiste committed. See 18 U.S.C. § 3553(a)(2)(B).

      Baptiste contends that though the district court’s reasoning may have

satisfied § 3553(c) in its first sentencing hearing, it couldn’t rely on the same

deterrence rationale four years later—at least not without new factual findings

showing that the need for deterrence persisted. And in any event, Baptiste says,

the district court failed to consider evidence of Baptiste’s genuine remorse, his


                                           3
          USCA11 Case: 20-10635        Date Filed: 02/04/2021    Page: 4 of 5



rehabilitation, his family’s struggles, and the disparate treatment of his uncharged

co-conspirator Andy Louissaint. Though the district court might have done more

to explain its sentence in light of Baptiste’s new arguments, Baptiste’s § 3553(c)

challenge nonetheless fails. For better or worse, our precedents do not demand the

level of detailed explanation that Baptiste seeks from the district court. See, e.g.,

Bonilla, 463 F.3d at 1181 (upholding district court’s sentence under § 3553(c)

where the district court had stated that the sentence “accords with the array of

factors specified in 18 U.S.C. § 3553 and adequately reflects the seriousness of the

offense, . . . the sentence being neither greater nor lesser than necessary to achieve

the statutory purposes of sentencing”); United States v. Irey, 612 F.3d 1160, 1195

(11th Cir. 2010) (en banc) (“It is sufficient that the district court considers the

defendant’s arguments at sentencing and states that it has taken the § 3553(a)

factors into account.”) (quotation marks omitted); United States v. George, 793 F.

App’x 885, 891 (11th Cir. 2019) (holding that the district court satisfied § 3553(c)

where it “expressly articulated that it had considered the § 3553(a) factors, the

[presentencing report] containing the advisory guidelines range, and the parties’

arguments”).

      It is true that the Supreme Court has said that “[w]here the defendant or

prosecutor presents nonfrivolous reasons for imposing a different sentence . . . the

judge will normally go further and explain why he has rejected those arguments.”


                                           4
          USCA11 Case: 20-10635       Date Filed: 02/04/2021    Page: 5 of 5



Rita v. United States, 551 U.S. 338, 357 (2007). But Rita did not create a hard-

and-fast requirement that courts address potentially meritorious arguments point-

by-point. In Rita, the Court affirmed the district court’s explanation for the

sentence it imposed, though it had done no more than the district court here: It did

not expressly rebut defense arguments for a downward variance, but instead stated

that the advisory guidelines were not “an inappropriate guideline range” for that

offense and that it was “appropriate to enter” a low-end guidelines sentence. Id. at

345.

       Here, the record shows that the sentencing judge was made fully aware of

Baptiste’s circumstances. It attached significant weight to deterrence over the

other § 3553(a) factors in resentencing Baptiste. That decision was committed to

its sound discretion. See United States v. Cabeza-Montano, 949 F.3d 567, 611

(11th Cir. 2020). While the district court could have better explained its reasons

for its sentence on remand, the district court did not err under § 3553(c).

AFFIRMED.




                                          5